Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s response filed 3/4/2021 has been entered.  Examiner acknowledges the following by applicant: 
The affidavit by Dr. Frederic Smith filed on 3/4/2021 has been fully considered. 
Claim 2 has been canceled.
Claim 1 has been amended.
Claims 23-25 are newly added.
Note: On 2/28/2020, applicant elected SEQ ID NOs: 59-60, without traverse.    
On 3/4/2021, applicant submitted new sequence listing including newly added SEQ ID NO: 61, and requests that SEQ NO: 61 to be examined.  
SEQ ID NO: 61 has 70 aa and comprises SEQ ID NO: 60 (33 aa), both are encoded by SEQ ID NO: 59 (364 base).  Thus SEQ ID NO: 61 is examined SEQ ID NO: 61 along with SEQ ID NOs: 59-60. 
In summary, claims 1, 3-25 are pending and examined in this office action. Non-elected species are withdrawn. 

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
The rejection under 35 USC 112(d) is moot because claim 2 has been canceled by applicant. 

The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 9/4/2020, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 3/4/2021 have been fully considered but are not deemed fully persuasive.


Pre-AIA  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 3, 7-8, 13, 17, 19, 21, 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burk et al (Structural Studies of the Final Enzyme in the α-Aminoadipate Pathway-Saccharopine Dehydrogenase from Saccharomyces cerevisiae. J. Mol. Biol. 373, 745–754, 2007), in view of Posada-Buitrago et al (EH244602, published 2007), Goellner et al (Phakopsora pachyrhizi, the causal agent of Asian soybean rust.  MOLECULAR PLANT PATHOLOGY. 11(2), 169–177, 2010), and Battur et al (LKR/SDH Plays Important Roles throughout the Tick Life Cycle Including a Long Starvation Period. PLoS ONE. Volume 4, Issue 9, 1-14, September 2009). 

Claim 1 is drawn to a dsRNA molecules comprising 
i) a first strand comprising a sequence that is at least 90% identical to at least 20 contiguous nucleotides of a fungus or oomycete saccharopine dehydrogenase gene and
 ii) a second strand comprising a sequence substantially complementary to the first strand,
wherein the fungus or oomycete gene is: 
a) SEQ ID NO: 59; and/or 
b) polynucleotide encoding a polypeptide having a sequence as set forth in SEQ ID NO: 60 or 61.  
New claim 23 recites that the first strand sequence comprises a polynucleotide encoding a polypeptide having a sequence as set forth in SEQ ID NO: 61. 
New claims 24-25 limit the at least 90% identical to at least 95% identical and 100% identical. 
Claim 3 is drawn to a composition comprising at least a dsRNA molecule according to claim 1. 
Claims 7-8 are drawn to a genetic construct comprising at least one DNA sequence as well as heterologous regulatory element(s) in the 5' and optionally in the 3' positions, wherein the DNA sequence(s) is able to form a dsRNA molecule according to claim 1; and a cloning and/or expression vector, comprising at least one genetic construct. 

Claim 21 limits the saccharopine dehydrogenase gene to from Phakopsora pachirii.  
According to [0294]-[0336], LYS1 means Saccharopine dehydrogenase.  

Burk et al teach a method of inhibiting fungal Saccharopine Dehydrogenase (SDH, p746, left col, 3rd para). 
Specifically, Burk et al teach the sequences and structures of SDH from Saccharomyces cerevisiae (a species of fungi) and a few species of pathogenic fungi (C. glabrata, C. albicans and E. nidulans) (p747-750, figs 1-4).  
Burk et al continue to teach making fungal SDH inhibitors (p749, right col, last para, p750, left col, 1st para, right col, 1st para).  Burk et al teach that dead-end SDH inhibitors were made (p746, left col, 3rd para). 
Burk et al further teach applying such method to plant to control fungus pathogens (p745, right col, 1st para; p750, left col, 1st para), including plant pathogens such as Magnaporthe griseus (p745, right col, 1st para). Thus Burk et al also suggest the limitation of claims 13, 17 and 19.

Burk et al do not teach 
1. the fungus sequences being SEQ ID NOs: 59-61, and 
2. inhibiting fungal SDH by using dsRNA.  
100% identical to SEQ ID NO: 59.  The sequence of Posada-Buitrago et al encodes instant SEQ ID NOs: 60 and 61, thus reads on the limitations of claims 1, 13, 17, 19, 21, 23-25. 
Against instant SEQ ID NO: 59
EH244602
LOCUS       EH244602                 364 bp    mRNA    linear   EST 01-JAN-2007
DEFINITION  JGI_ACAC11309.fwd ACAC Phakopsora pachyrhizi TW72-1 germinating
            urediniospores on water surface (20C/16 hours/dark) Phakopsora
            pachyrhizi cDNA clone ACAC11309 5', mRNA sequence.
ACCESSION   EH244602
VERSION     EH244602.1
DBLINK      BioSample: SAMN00152503
KEYWORDS    EST.
SOURCE      Phakopsora pachyrhizi
  ORGANISM  Phakopsora pachyrhizi
            Eukaryota; Fungi; Dikarya; Basidiomycota; Pucciniomycotina;
            Pucciniomycetes; Pucciniales; Phakopsoraceae; Phakopsora.
REFERENCE   1  (bases 1 to 364)
  AUTHORS   Posada-Buitrago,M.L., Brokstein,P.B., Boore,J.L. and Frederick,R.D.
  TITLE     Comparative Analysis of expressed sequence tags in the soybean rust
pathogen Phakopsora pachyrhizi at different stages of the infection process
  JOURNAL   Unpublished
COMMENT     Other_ESTs: JGI_ACAC11309.rev
            Contact: Dr. Reid D. Frederick, Ph.D.
            USDA-ARS-NAA Foreign Disease-Weed Science Research Unit
            1301 Ditto Avenue, Ft. Detrick, MD 21702-5023, USA
            Tel: 301 619 7386
            Fax: 301 619 2880
            Email: Reid.Frederick@ars.usda.gov
            cDNA Library Preparation: USDA
            DNA Sequencing: DOE Joint Genome Institute: http://www.jgi.doe.gov
            Naming Conventions: EST name is generated by the concatenation of
            the JGI Clone Id and the direction of sequencing. The suffix '.fwd'
            indicates a forward sequencing read of the insert.
            Poly-A: Based upon the presence of a run of 14 or more A residues
            at the end of this sequence, this clone was polyadenylated. The
            resulting Poly-A sequence has been removed.
            Small Insert: Based upon one or more sequencing reads of this clone
            where vector sequence was present at both ends, this clone has been
            determined to contain a cDNA insert on the order of 600-1000 bases.
            Plate: ACAC 0117  row: j  column: 19
            POLYA=Yes.
FEATURES             Location/Qualifiers
     source          1..364
                     /organism="Phakopsora pachyrhizi"
                     /mol_type="mRNA"
                     /strain="Taiwan 72-1"
                     /db_xref="taxon:170000"
                     /clone="ACAC11309"
                     /clone_lib="SAMN00152503 ACAC deh pachyrhizi TW72-1
                     germinating urediniospores on water surface (20C/16
                     hours/dark)"
                     /dev_stage="Germinating urediniospores"
                     /lab_host="DH10B"
                     /note="Vector: pSPORT1; Site_1: NotI; Site_2: SalI; 1.
                     Total RNA was isolated from germinating spores of P.
                     pachyrhizi isolate TW 72-1 using the ToTally RNA kit
                     (Ambion, Inc., Austin, TX), and the poly(A)+ mRNA was
                     purified using the OLIGOTEX mRNA purification kit (Qiagen,
                     Valencia, CA). 2. First strand cDNA was primed with a NotI
                     primer-adapter (5'-pGACTAGTTCTAGATCGCGAGCGGCCGCCC(T)15-3'

                     digested with NotI and cloned into the pSPORT1 vector
                     pre-cut with NotI and SalI. 4. The ligation mix was
                     transformed into DH10B cells."

  Query Match             100.0%;  Score 364;  DB 81;  Length 364;
  Best Local Similarity   100.0%;  
  Matches  364;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AATTGCCTGAAGAATTACCCGGGTTGGAAGTTTGTTCAATTGATCATTTACCTACCCTTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AATTGCCTGAAGAATTACCCGGGTTGGAAGTTTGTTCAATTGATCATTTACCTACCCTTT 60

Qy         61 TACCTAGAGAATCATCTCAGCAGTTTTCAGAAGACTTGTTACCAACAATAGTTCAGTTAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TACCTAGAGAATCATCTCAGCAGTTTTCAGAAGACTTGTTACCAACAATAGTTCAGTTAA 120

Qy        121 AGAGTTATATAAATCAGAGTGGAGATTGTAAAGATGGTCCAAAAGTTTGGAATGAAGCGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGAGTTATATAAATCAGAGTGGAGATTGTAAAGATGGTCCAAAAGTTTGGAATGAAGCGA 180

Qy        181 AGGATCTGTTTGATAAGATGATTGGAGAGATTTGAATGGATGAGATTCGAAAAGTTTGTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGGATCTGTTTGATAAGATGATTGGAGAGATTTGAATGGATGAGATTCGAAAAGTTTGTT 240

Qy        241 TTCTTGTTTTGAAGATGCTATATATGATTTACCAAAGAAAAAAAGGGGGGGAGAGAAGCG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTCTTGTTTTGAAGATGCTATATATGATTTACCAAAGAAAAAAAGGGGGGGAGAGAAGCG 300

Qy        301 AGCAAATTTTATTGCTTTCTTTTTTTTATCTCGCTTTTAATTAATTAAACAATAATTCCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AGCAAATTTTATTGCTTTCTTTTTTTTATCTCGCTTTTAATTAATTAAACAATAATTCCA 360

Qy        361 TCTT 364
              ||||
Db        361 TCTT 364

Posada-Buitrago et al do not teach the sequence being saccharopine dehydrogenase.  By blasting the sequence of Posada-Buitrago et al, “saccharopine dehydrogenase” has the highest matches. Many sequences having high sequence similarity are “saccharopine dehydrogenase”.   Nevertheless, Posada-Buitrago et al indicate that the sequence is a soybean rust pathogen from Phakopsora pachyrhizi, and is at different stages of the infection process (see bold letters).  Thus, Posada-Buitrago et al teach a fungal pathogen sequence from Phakopsora pachyrhizi.   
As a support to Posada-Buitrago et al, Goellner et al teach that Phakopsora pachyrhizi is the major and aggressive fungus causing soybean rust disease (p169, summary; p171, left col, 2nd para).  
2. Using dsRNA to inhibiting expression of genes is routine practice in the art. Both SDH inhibitors and RNAi/dsRNA can inhibit pathogens including SDH. 
nd para).  Each of the forward and reverse PCR primers to produce the sense sequence of the dsRNA is more than 20 bases long (page 2, left column, 2nd paragraph), thus the sense sequence of the dsRNA must be at least 40 bases long, so must be the antisense (complement) sense.   Battur et al demonstrated the effectiveness in pathogen killing by dsRNA targeting SDH (p7, table 1).  
The sense sequence of the dsRNA reads on “a first strand comprising a sequence substantially identical to at least 20 contiguous nucleotides of a genus of fungus or oomycete saccharopine dehydrogenase genes”.  The antisense sense sequence of the dsRNA reads on “a second strand comprising a sequence substantially complementary to the first strand”.   
Battur et al teach using dsRNA to silence SDH gene and demonstrated the effectiveness of controlling pathogen from ticks.  Battur et al list fungal SDH gene in the same figure along with ticks (p2, fig 1), and indicates that fungi SDH has the same function of that of ticks based on the structure (p2, right col, 1st para).  
Regarding dependent claims, the sequence of Posada-Buitrago et al is from Phakopsora pachyrhizi, and encodes instant SEQ ID NOs: 60 and 61, thus reads on the limitations of claims 1, 13, 17, 19, 21, 23-25. 
Battur et al teach that the solution for injecting the dsRNA to organism (page 12, right column, 2nd paragraph) reads on a composition comprising carrier, teaching claim 3.  
Battur et al further teach construct (also reads on vector) comprising dsRNA targeting the SDH gene (page 12, right column, 2nd paragraph), teaching claims 7-8.  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.

Posada-Buitrago et al teach a fungal pathogen sequence from Phakopsora pachyrhizi causing soybean rust (supported by Goellner et al), 100% identical to instant SEQ ID NO: 59.   
Battur et al teach making and using dsRNA to target pathogens, and at the very least suggest to use dsRNA to target fungal SDH.  
One ordinary skill in the art would have realized that SDH is a fungal pathogen as taught by Burk et al, and that SEQ ID NO: 59 encodes fungal pathogen from Phakopsora pachyrhizi causing soybean rust disease as taught by Posada-Buitrago et al, and been motivated to inhibit to inhibit fungal SDH or SEQ ID NO: 59 as taught by Burk et al.  
One ordinary skill in the art also would have realized both inhibitors or dsRNA can inhibit SDH as taught by Burk et al and Battur et al, and been motivated to use dsRNA to substitute SDH inhibitor as taught by Battur et al, to target SDH and/or the sequence of Posada-Buitrago et al, to achieve the expected result of controlling fungal pathogens including Phakopsora pachyrhizi. 
The expectation would have been high, because SEQ ID NO: 59 has been taught as a pathogen from Phakopsora pachyrhizi, the method of silencing by using inhibitor or dsRNA is routine in the art. DsRNA would inhibit the gene effectively just as an SDH inhibitor.  
Therefore the invention would have been obvious to one ordinary skill in the art.  
In addition, in Example 12 ([0424]), the specification does not demonstrate if the dsRNA was targeting SEQ ID NO: 59, and if the targeting was effective, not to mention provided any data to demonstrate if such dsRNA and such targeting were effective controlling the fungus pathogen. Thus, applicant merely claims what the prior art teach or suggested without having any unexpected result.   

Claims 4-6, 9-12, 14-16, 18, 20, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burk et al in view of Burk et al, Posada-Buitrago et al, Goellner et al and Battur et al as applied to claim 1, 3, 7 above, and further in view of Puzio et al (WO 2009037279, published 2/2009) and Van de Craen et al (US 20090126038, published 3/14/2009).   
Claims 1, 3 and 7 has been analyzed above. 
Claims 4-5 limit the composition of claim 3, further comprising an agriculturally acceptable support, carrier, filler and/or surfactant, and further comprising a phytopharmaceutical or plant growth promoting compound. 
Claim 6 is drawn to a micro-organism producing a dsRNA molecule of claim 1.
Claims 12 and 22 are drawn to a method of making a transgenic plant cell capable of expressing a dsRNA that inhibits a fungus or oomycete SDH gene (claim 22: from Phakopsora pachyrhizi), comprising transforming a plant cell with a genetic construct according to claim 7.
Claims 9-11 are drawn to a transgenic plant cell capable of expressing at least a dsRNA molecule according to claim 1; a transgenic plant, seed or part thereof, comprising a transgenic plant cell;3Application No.: 14/349,462 Attorney Docket No.: 037759.00005 and wherein said plant is a soybean, oilseed, rice or potato plant. 
Claim 15 is drawn to a method of controlling a plant pathogen, comprising providing a transformed plant cell according to claim 9 to a host plant of said plant pathogen. 
Claim 18 limits claim 12, wherein said plant is soybean, oilseed, rice or potato.
Claims 14 and 20 are drawn to a method for controlling a plant pathogen, comprising applying an effective quantity of a dsRNA molecule according to claim 1 or a composition comprising at least a dsRNA molecule according to claim 1 to soil where plants grow or are capable of growing, to the leaves and/or the fruit of plants or to the seeds of plants, and wherein the plant pathogen is a fungus or oomycete.

i) transforming plant cells with a genetic construct according to claim 7,
4Application No.: 14/349,462 Attorney Docket No.: 037759.00005ii) placing the transformed cells under conditions that allow the transcription of said construct,
iii) contacting the plant pathogen with the cells.

Burk et al, Posada-Buitrago et al, Goellner et al and Battur et al do not teach above limitations.  
Making and using dsRNA in composition to contact fungal pathogens and making transgenic plant to express dsRNA for fungal resistance are known method and routine practice in the art.  
Puzio et al also teach making dsRNA, composition comprising the dsRNA, vector and construct comprising the dsRNA, and transgenic plant (comprising cells and seeds) expressing the dsRNA, and method of using the dsRNA to silence pathogen genes in plants including SDH (p634, lines 25-34; p653, lines 6-11, lines 30-36; p654, lines 17-27, page 801, [0139.1.1.1]), teaching the limitations of claims 9-10, 12-13.  
Regarding claim 22 (depending on claim 12), Posada-Buitrago et al and Goellner et al teaching pathogen from Phakopsora pachyrhizi as analyzed above.  The method of Puzio et al can be applied to Phakopsora pachyrhizi. 
Puzio et al teach the composition comprises solid support (reading on agriculturally acceptable support) and pharmaceutical promoting compound (p653, last para; p654, 1st para), teaching claims 4-5. 
Puzio et al teach making transgenic/recombinant microorganism (p623, lines 25-35), the limitation of claim 6.  
Puzio et al teach making transgenic soybean and rice (p591, lines 15-29), thus controls the pathogen in those host, the limitation of claims 11 and 15, 18.  

Regarding claim 20, Van de Craen et al teach the dsRNA is targeting fungus and Phakopspora sp. ([0149], [0171]). 
Regarding claim 16, Van de Craen et al teach making transgenic plant cell and plant including soybean plant expressing the dsRNA, and contact the fungus ([0173], [0286], claims 41-42).  
In summary, Puzio et al and Van de Craen et al teach each of the above limitations that are routine practice in the art, and demonstrated success in examples.   
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention. 
In this case, making and using dsRNA in composition to contact fungal pathogens and making transgenic plant to express dsRNA for fungal resistance are the most common applications of the dsRNA in plants, as taught by Puzio et al and Van de Craen et al.  
Thus, one ordinary skill in the art would have been motivated to apply making composition (known technical) and/or making transgenic plant (also known technical) as taught to the method of Burk et al, Posada-Buitrago et al, Goellner et al and Battur et al (known method and product), to us the dsRNA as taught by Burk et al, Posada-Buitrago et al, Goellner et al and Battur et al to an antifungal composition, and/or to make transgenic plant to express such dsRNA, as taught by Puzio et al and Van de Craen et al,  and expect the same success.  The expectation of success would be high, because making anti-fungal composition or making transgenic plants are known method and routine practice and are demonstrated to be effective by Puzio et al and Van de Craen et al.  
Therefore the claims would have been obvious to one ordinary skill in the art.  

Remarks
The following reference is relevant to instant application, thus is filed but not cited by examiner: 
Cisse et al (A rule of seven in Watson-Crick base pairing of mismatched sequences. Nat Struct Mol Biol. 19: 623–627, 2012). 
Sequence matches against SEQ ID NOs: 60-61

Against instant SEQ ID NO: 60
RESULT 1
F4S1J2_MELLP
ID   F4S1J2_MELLP            Unreviewed;       373 AA.
AC   F4S1J2;
DT   28-JUN-2011, integrated into UniProtKB/TrEMBL.
DT   28-JUN-2011, sequence version 1.
DT   11-DEC-2019, entry version 44.
DE   RecName: Full=Saccharopine dehydrogenase [NAD(+), L-lysine-forming] {ECO:0000256|PIRNR:PIRNR018250};
DE            Short=SDH {ECO:0000256|PIRNR:PIRNR018250};
DE            EC=1.5.1.7 {ECO:0000256|PIRNR:PIRNR018250};
DE   AltName: Full=Lysine--2-oxoglutarate reductase {ECO:0000256|PIRNR:PIRNR018250};
GN   ORFNames=MELLADRAFT_117783 {ECO:0000313|EMBL:EGG01496.1};
OS   Melampsora larici-populina (strain 98AG31 / pathotype 3-4-7) (Poplar leaf
OS   rust fungus).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Pucciniomycotina;
OC   Pucciniomycetes; Pucciniales; Melampsoraceae; Melampsora.
OX   NCBI_TaxID=747676 {ECO:0000313|Proteomes:UP000001072};
RN   [1] {ECO:0000313|Proteomes:UP000001072}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=98AG31 / pathotype 3-4-7 {ECO:0000313|Proteomes:UP000001072};
RX   PubMed=21536894; DOI=10.1073/pnas.1019315108;
RA   Duplessis S., Cuomo C.A., Lin Y.-C., Aerts A., Tisserant E.,
RA   Veneault-Fourrey C., Joly D.L., Hacquard S., Amselem J., Cantarel B.L.,
RA   Chiu R., Coutinho P.M., Feau N., Field M., Frey P., Gelhaye E.,
RA   Goldberg J., Grabherr M.G., Kodira C.D., Kohler A., Kuees U.,
RA   Lindquist E.A., Lucas S.M., Mago R., Mauceli E., Morin E., Murat C.,
RA   Pangilinan J.L., Park R., Pearson M., Quesneville H., Rouhier N.,
RA   Sakthikumar S., Salamov A.A., Schmutz J., Selles B., Shapiro H.,
RA   Tanguay P., Tuskan G.A., Henrissat B., Van de Peer Y., Rouze P.,
RA   Ellis J.G., Dodds P.N., Schein J.E., Zhong S., Hamelin R.C.,
RA   Grigoriev I.V., Szabo L.J., Martin F.;
RT   "Obligate biotrophy features unraveled by the genomic analysis of rust
RT   fungi.";
RL   Proc. Natl. Acad. Sci. U.S.A. 108:9166-9171(2011).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=H2O + L-saccharopine + NAD(+) = 2-oxoglutarate + H(+) + L-
CC         lysine + NADH; Xref=Rhea:RHEA:12440, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15378, ChEBI:CHEBI:16810, ChEBI:CHEBI:32551,
CC         ChEBI:CHEBI:57540, ChEBI:CHEBI:57945, ChEBI:CHEBI:57951; EC=1.5.1.7;
CC         Evidence={ECO:0000256|PIRNR:PIRNR018250};
CC   -!- PATHWAY: Amino-acid biosynthesis; L-lysine biosynthesis via AAA
CC       pathway; L-lysine from L-alpha-aminoadipate (fungal route): step 3/3.
CC       {ECO:0000256|PIRNR:PIRNR018250}.
CC   -!- SIMILARITY: Belongs to the AlaDH/PNT family.
CC       {ECO:0000256|PIRNR:PIRNR018250}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------

DR   RefSeq; XP_007415346.1; XM_007415284.1.
DR   STRING; 203908.EGG01496; -.
DR   EnsemblFungi; EGG01496; EGG01496; MELLADRAFT_117783.
DR   GeneID; 18926093; -.
DR   KEGG; mlr:MELLADRAFT_117783; -.
DR   EuPathDB; FungiDB:MELLADRAFT_117783; -.
DR   InParanoid; F4S1J2; -.
DR   KO; K00290; -.
DR   OrthoDB; 498994at2759; -.
DR   UniPathway; UPA00033; UER00034.
DR   Proteomes; UP000001072; Unassembled WGS sequence.
DR   GO; GO:0003729; F:mRNA binding; IEA:EnsemblFungi.
DR   GO; GO:0004754; F:saccharopine dehydrogenase (NAD+, L-lysine-forming) activity; IEA:UniProtKB-EC.
DR   GO; GO:0019878; P:lysine biosynthetic process via aminoadipic acid; IEA:UniProtKB-UniPathway.
DR   CDD; cd12188; SDH; 1.
DR   InterPro; IPR007886; AlaDH/PNT_N.
DR   InterPro; IPR007698; AlaDH/PNT_NAD(H)-bd.
DR   InterPro; IPR027281; Lys1.
DR   InterPro; IPR036291; NAD(P)-bd_dom_sf.
DR   PANTHER; PTHR11133:SF15; PTHR11133:SF15; 1.
DR   Pfam; PF05222; AlaDh_PNT_N; 1.
DR   PIRSF; PIRSF018250; Saccharopine_DH_Lys; 1.
DR   SMART; SM01002; AlaDh_PNT_C; 1.
DR   SMART; SM01003; AlaDh_PNT_N; 1.
DR   SUPFAM; SSF51735; SSF51735; 1.
PE   3: Inferred from homology;
KW   Amino-acid biosynthesis {ECO:0000256|PIRNR:PIRNR018250};
KW   Lysine biosynthesis {ECO:0000256|PIRNR:PIRNR018250};
KW   NAD {ECO:0000256|PIRNR:PIRNR018250, ECO:0000256|PIRSR:PIRSR018250-3};
KW   Oxidoreductase {ECO:0000256|PIRNR:PIRNR018250};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001072}.
FT   DOMAIN          11..147
FT                   /note="AlaDh_PNT_N"
FT                   /evidence="ECO:0000259|SMART:SM01003"
FT   DOMAIN          178..323
FT                   /note="AlaDh_PNT_C"
FT                   /evidence="ECO:0000259|SMART:SM01002"
FT   NP_BIND         206..207
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   NP_BIND         324..327
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   ACT_SITE        81
FT                   /note="Proton acceptor"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-1"
FT   ACT_SITE        100
FT                   /note="Proton donor"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-1"
FT   BINDING         135
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   BINDING         230
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   BINDING         234
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   BINDING         254
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   BINDING         283
FT                   /note="NAD; via carbonyl oxygen"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   DISULFID        208..252
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-4"
SQ   SEQUENCE   373 AA;  41789 MW;  D52414FEB4163FF8 CRC64;


  Best Local Similarity   75.8%;  
  Matches   25;  Conservative    5;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 LPEELPGLEVCSIDHLPTLLPRESSQQFSEDLL 33
              : ::|| ||||||||||||||||:|:||| |||
Db        312 IDDQLPSLEVCSIDHLPTLLPREASEQFSNDLL 344

Against instant SEQ ID NO: 61

F4S1J2_MELLP
ID   F4S1J2_MELLP            Unreviewed;       373 AA.
AC   F4S1J2;
DT   28-JUN-2011, integrated into UniProtKB/TrEMBL.
DT   28-JUN-2011, sequence version 1.
DT   10-FEB-2021, entry version 48.
DE   RecName: Full=Saccharopine dehydrogenase [NAD(+), L-lysine-forming] {ECO:0000256|PIRNR:PIRNR018250};
DE            Short=SDH {ECO:0000256|PIRNR:PIRNR018250};
DE            EC=1.5.1.7 {ECO:0000256|PIRNR:PIRNR018250};
DE   AltName: Full=Lysine--2-oxoglutarate reductase {ECO:0000256|PIRNR:PIRNR018250};
GN   ORFNames=MELLADRAFT_117783 {ECO:0000313|EMBL:EGG01496.1};
OS   Melampsora larici-populina (strain 98AG31 / pathotype 3-4-7) (Poplar leaf
OS   rust fungus).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Pucciniomycotina;
OC   Pucciniomycetes; Pucciniales; Melampsoraceae; Melampsora.
OX   NCBI_TaxID=747676 {ECO:0000313|Proteomes:UP000001072};
RN   [1] {ECO:0000313|Proteomes:UP000001072}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=98AG31 / pathotype 3-4-7 {ECO:0000313|Proteomes:UP000001072};
RX   PubMed=21536894; DOI=10.1073/pnas.1019315108;
RA   Duplessis S., Cuomo C.A., Lin Y.-C., Aerts A., Tisserant E.,
RA   Veneault-Fourrey C., Joly D.L., Hacquard S., Amselem J., Cantarel B.L.,
RA   Chiu R., Coutinho P.M., Feau N., Field M., Frey P., Gelhaye E.,
RA   Goldberg J., Grabherr M.G., Kodira C.D., Kohler A., Kuees U.,
RA   Lindquist E.A., Lucas S.M., Mago R., Mauceli E., Morin E., Murat C.,
RA   Pangilinan J.L., Park R., Pearson M., Quesneville H., Rouhier N.,
RA   Sakthikumar S., Salamov A.A., Schmutz J., Selles B., Shapiro H.,
RA   Tanguay P., Tuskan G.A., Henrissat B., Van de Peer Y., Rouze P.,
RA   Ellis J.G., Dodds P.N., Schein J.E., Zhong S., Hamelin R.C.,
RA   Grigoriev I.V., Szabo L.J., Martin F.;
RT   "Obligate biotrophy features unraveled by the genomic analysis of rust
RT   fungi.";
RL   Proc. Natl. Acad. Sci. U.S.A. 108:9166-9171(2011).
CC   -!- FUNCTION: Catalyzes the NAD(+)-dependent cleavage of saccharopine to L-
CC       lysine and 2-oxoglutarate, the final step in the alpha-aminoadipate
CC       (AAA) pathway for lysin biosynthesis. {ECO:0000256|ARBA:ARBA00004078}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=H2O + L-saccharopine + NAD(+) = 2-oxoglutarate + H(+) + L-
CC         lysine + NADH; Xref=Rhea:RHEA:12440, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15378, ChEBI:CHEBI:16810, ChEBI:CHEBI:32551,
CC         ChEBI:CHEBI:57540, ChEBI:CHEBI:57945, ChEBI:CHEBI:57951; EC=1.5.1.7;
CC         Evidence={ECO:0000256|ARBA:ARBA00001177,
CC         ECO:0000256|PIRNR:PIRNR018250};
CC   -!- PATHWAY: Amino-acid biosynthesis; L-lysine biosynthesis via AAA
CC       pathway; L-lysine from L-alpha-aminoadipate (fungal route): step 3/3.
CC       {ECO:0000256|ARBA:ARBA00004884, ECO:0000256|PIRNR:PIRNR018250}.
CC   -!- SUBUNIT: Monomer. {ECO:0000256|ARBA:ARBA00011245}.
CC   -!- SIMILARITY: Belongs to the AlaDH/PNT family.
CC       {ECO:0000256|ARBA:ARBA00005689, ECO:0000256|PIRNR:PIRNR018250}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; GL883138; EGG01496.1; -; Genomic_DNA.
DR   RefSeq; XP_007415346.1; XM_007415284.1.
DR   STRING; 203908.EGG01496; -.
DR   EnsemblFungi; EGG01496; EGG01496; MELLADRAFT_117783.
DR   GeneID; 18926093; -.
DR   KEGG; mlr:MELLADRAFT_117783; -.

DR   eggNOG; KOG0172; Eukaryota.
DR   HOGENOM; CLU_063085_0_0_1; -.
DR   InParanoid; F4S1J2; -.
DR   OrthoDB; 498994at2759; -.
DR   UniPathway; UPA00033; UER00034.
DR   Proteomes; UP000001072; Unassembled WGS sequence.
DR   GO; GO:0003729; F:mRNA binding; IEA:EnsemblFungi.
DR   GO; GO:0004754; F:saccharopine dehydrogenase (NAD+, L-lysine-forming) activity; IEA:UniProtKB-EC.
DR   GO; GO:0019878; P:lysine biosynthetic process via aminoadipic acid; IEA:UniProtKB-UniPathway.
DR   CDD; cd12188; SDH; 1.
DR   InterPro; IPR007886; AlaDH/PNT_N.
DR   InterPro; IPR007698; AlaDH/PNT_NAD(H)-bd.
DR   InterPro; IPR027281; Lys1.
DR   InterPro; IPR036291; NAD(P)-bd_dom_sf.
DR   Pfam; PF05222; AlaDh_PNT_N; 1.
DR   PIRSF; PIRSF018250; Saccharopine_DH_Lys; 1.
DR   SMART; SM01002; AlaDh_PNT_C; 1.
DR   SMART; SM01003; AlaDh_PNT_N; 1.
DR   SUPFAM; SSF51735; SSF51735; 1.
PE   3: Inferred from homology;
KW   Amino-acid biosynthesis {ECO:0000256|ARBA:ARBA00022605,
KW   ECO:0000256|PIRNR:PIRNR018250};
KW   Disulfide bond {ECO:0000256|ARBA:ARBA00023157};
KW   Lysine biosynthesis {ECO:0000256|ARBA:ARBA00023154,
KW   ECO:0000256|PIRNR:PIRNR018250};
KW   NAD {ECO:0000256|PIRNR:PIRNR018250, ECO:0000256|PIRSR:PIRSR018250-3};
KW   Oxidoreductase {ECO:0000256|PIRNR:PIRNR018250};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001072}.
FT   DOMAIN          11..147
FT                   /note="AlaDh_PNT_N"
FT                   /evidence="ECO:0000259|SMART:SM01003"
FT   DOMAIN          178..323
FT                   /note="AlaDh_PNT_C"
FT                   /evidence="ECO:0000259|SMART:SM01002"
FT   NP_BIND         206..207
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   NP_BIND         324..327
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   ACT_SITE        81
FT                   /note="Proton acceptor"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-1"
FT   ACT_SITE        100
FT                   /note="Proton donor"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-1"
FT   BINDING         135
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   BINDING         230
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   BINDING         234
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   BINDING         254
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   BINDING         283
FT                   /note="NAD; via carbonyl oxygen"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-3"
FT   DISULFID        208..252
FT                   /evidence="ECO:0000256|PIRSR:PIRSR018250-4"
SQ   SEQUENCE   373 AA;  41789 MW;  D52414FEB4163FF8 CRC64;

  Query Match             58.6%;  Score 217;  DB 25;  Length 373;
  Best Local Similarity   58.6%;  
  Matches   41;  Conservative   12;  Mismatches    9;  Indels    8;  Gaps    1;

Qy          1 LPEELPGLEVCSIDHLPTLLPRESSQQFSEDLLPTIVQLKSYINQSGDCKDGPKVWNEAK 60
              : ::|| ||||||||||||||||:|:||| |||||::|||   |         |||::| 
Db        312 IDDQLPSLEVCSIDHLPTLLPREASEQFSNDLLPTLLQLKDLSNS--------KVWSDAN 363

Qy         61 DLFDKMIGEI 70
              |||::|: ||
Db        364 DLFNQMVNEI 373


Response to Arguments
The 112(a) rejection is withdrawn in view of claim amendment. Thus the argument, and the affidavit by Dr. Frederic Smith filed on 3/4/2021, para 6-9, are moot. 
Claim Rejections - 35 U.S.C. 5 103 
Claims have been significantly amended, SEQ ID NO: 61 is added.  The sequence identity as claimed has been changed to at least 90% or higher (was 70% in dependent claim 2). 
The rejection has been modified accordingly.  
The affidavit by Dr. Frederic Smith filed on 3/4/2021, para 10-17, are regarding SEQ ID NOs: 17-18 (non-elected species and withdrawn), not the instant SEQ ID NOs: 59-61 (elected species).  Thus, the argument in the affidavit does not apply to the office action. 

Applicant argues that the combination of Burk and Battur does not teach or suggest the subject matter of claim 2 (now incorporated into claim 1). Puzio and Van de Craen do not remedy the deficiencies of these references. Indeed, the PTO relies on Puzio and Van de Craen as allegedly disclosing the subject matter of other dependent claims (e.g., claim 4). 
The argument is not considered persuasive. 
Because of the amendment of sequence identity, Van de Craen is no longer cited.  Puzio was/is cited as a further in view reference to teach composition comprising dsRNA.  
100% identical to SEQ ID NO: 59.  -6- 

Applicant Argues that Application No.: 16/422,585 Attorney Docket No.: 039621.00461Battur's disclosure regarding a tick SDH gene does not provide guidance that would have lead one of ordinary skill in the art to silence fungal SDH genes. See Schmitt Decl. at 12-15.3   The sequences of the putative tick LKR/SDH gene reported by Battur are substantially different from the fungal SDH gene targeted for silencing in the instant claims. As such, one of ordinary skill in the art would not have had a reasonable expectation of success of inhibiting fungal pathogens using dsRNA designed to target fungal SDH genes based on Battur's disclosure (alone or in combination with Burk, Duplessis, Posada- Buitrago, or Goellner). Indeed, given the divergent nature of these sequences and the lack of substantial full-length sequence identity or similarity, one of ordinary skill would not have expected Battur's research to be applicable to fungal SDH proteins absent substantial modifications that would require far more than routine optimization to arrive at a useful construct or method for inhibiting fungal pathogens. 
The argument is fully analyzed but not considered persuasive.  
Battur was/is cited as teaching a known technique (routine) of using dsRNA to target any pathogen sequence.  Either SDH inhibitors or dsRNA would effectively inhibit/silence SDH.  
Burk et al teach the method and motivation thereof to inhibit fungal SDH and suggest using such inhibition to control fungal pathogen in plants. 
Posada-Buitrago et al teach a fungal pathogen sequence from Phakopsora pachyrhizi causing soybean rust (supported by Goellner et al), 100% identical to instant SEQ ID NO: 59.  By blasting the sequence of Posada-Buitrago et al, “saccharopine dehydrogenase” has the highest matches (see attached “SEQ ID NO 59 blast”).  Critically, Posada-Buitrago et al teach that SEQ ID NO: 59 encodes a pathogen form Phakopsora pachyrhizi causing soybean rust, which would make one ordinary skill in the art to inhibit the gene regardless if the sequence was a 

Applicant argues that Application No.: 16/422,585 Attorney Docket No.: 039621.00461with respect to SEQ ID NO: 60, the PTO's analysis of Duplessis appears to be incorrect with respect to the sequence identity calculation. The PTO asserts that Duplessis discloses a sequence with "80.6% sequence identity to SEQ ID NO: 60." Office Action at 18. However, this appears to include "similar" positions. The pairwise alignment provided by the PTO appears to show that there are only 75.8% "identical" positions (i.e., 8 mismatches our of an alignment of 33 nucleotides). See Office Action at 20. In either case, the level of sequence identity is far from the "at least 90%" recited by amended claim 1. 
Again, the reference is no longer cited according to claim amendments. 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662